Title: Abigail Adams to John Thaxter, 26 August 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir

August 26 1778


Your favour of the 5th instant is just come to hand. I should like very well to see the Speach you mention and the reply, but would not desire it till you have full Licence to communicate it.—I wish I could give you such intelligence from Rhode Island as I hoped to, but not withstanding we have men of Sence and Letters, many of them there, we do not get Authentick intelligence. Tis a week since the French Fleet returnd, yet to this day we know not whether she had any engagement with How or not. We are told that they were much damaged and are comeing round to Boston to repair, and that in consequence of that the Seige of Rhode Island is like to be raised. I own I am Mortified, because I never before saw the people so zealous, or so much engaged and determined. I thought it portended success to our Arms—no expence has been spaired.
I will not censure. I know not circumstances sufficently, but I wish we had succeeded tho at the expence of many Heroes.
I wish them to recollect the Maxims of one of the greatest Statesman in the World, Sully, that we ought neither to adventure upon rash attempts from too much confidence nor to dispair of Success in a great design from the appearance of difficulties. In bold and difficult enterprizes we should endeavour to subdue one obstacle at a time, nor suffer ourselves to be depressd by their greatness and their Number. We ought never to dispair of what has been once accomplished.
How many things have the Idea of imposible been annexed to, that have become easy to those who knew how to take advantage of time, opportunity, Lucky moments, the faultts of others, different Dispositions, and an infinate Number of circumstances.
I never had all the confidence in the World in the abilities of the ——. Courage I believe he has a sufficient portion of. But an unfortunate General is always supposed to be a culpable one, tho the censure may some times be unjust.
The Large 74 Gun Ship calld the Ceasar which parted company from the Fleet fell in with an english Ship and fought her but two more comeing up obliged her to quit and to come into Boston.
We have had the Hottest Summer I ever remember. I am this moment almost melted, and this is the 3 day of such voilent Heat. You will therefore excuse my sending you this Scrawl in a greater Dishabill than usual.—Your Friends were all well yesterday. The first cool day I expect to bring your Sister Hannah to tarry with me.—No News from the Far country—no Letters, no vessels. High ho—ten times in an hour I wish I had a Bird of passage.

Adieu continue your correspondence with unremitted assiduity and know that you greatly oblige
Portia


I am greatly hurried, the person who is to take this waits, excuse everything and purify by fire. I am conscious I sometime write better.

